Citation Nr: 0526151	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-06 671	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, to include as secondary to a right knee 
disability.

2.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1982.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Salt Lake City, Utah, Department of veterans Affairs (VA) 
Regional Office (RO).  The RO in Reno, Nevada has now taken 
over jurisdiction of the veteran's case.

In April 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing is in the claims file.  


REMAND

The veteran testified that he has been treated by Dr. Russell 
T. Nevins for both his right hip and right knee disabilities.  
The RO must contact Dr. Nevins and obtain all treatment 
records dated from August 2001 to the present for the 
veteran.  Decisions of the Board must be based on all of the 
evidence that is known to be available.  38 U.S.C.A. 
§ 5103(A) (West 2002). 

The Board also finds that examinations are required for the 
veteran's claimed disabilities.  The claims folder contains 
Dr. Nevins' opinion that the veteran's right hip disability 
"probably more likely than not" was caused in part by the 
veteran's activities in service and in particular marching 
over a prolonged period of years.  

The RO should schedule the veteran for an examination to 
determine the nature and etiology of the veteran's right hip 
disability.  The RO should seek an opinion as to the etiology 
of the veteran's right hip disability and an opinion as to 
whether it is at least as likely as not (50 percent 
probability or more) that the veteran's current right hip 
disability is related to service.  

In addition, the RO should schedule the veteran for an 
examination to determine the extent of his right knee 
disability.  The veteran testified that he had instability of 
the right knee, and that he was not examined for instability 
in October 2004.  The October 2004 VA examination report 
indicates that the veteran did not have instability of the 
right knee; however, the report of the July 2002 VA 
examination indicates that the veteran did complain of 
instability.  The Board finds that a VA examination is 
required because of these two differing VA examinations.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "fulfillment of the statutory duty to assist 
... includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allay v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Stuntman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Because there is additional evidence to be obtained, a remand 
in this case is required for compliance with the duty to 
assist provisions contained in the VCAA.  Accordingly, this 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington DC for the following action:

1.  The RO should contact Dr. Russell T. 
Nevins, Nevada Orthopedic and Spine 
Center, P.O. Box 36550, Las Vegas, NV 
89133-6550, and obtain all treatment 
records for the veteran.  If no such 
records are available, the RO should 
obtain written confirmation of that fact.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of his right hip 
disability.  The examiner should review 
the claims folder before the examination.  
The examiner is specifically requested to 
review Dr. Nevins' October 2004 opinion.  
All indicated tests should be conducted.  
If a right hip disability is diagnosed, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's current right 
hip disability was caused by or 
aggravated by the activities he undertook 
during service.  When making this 
determination the examiner should take 
into account the length of time between 
the veteran's discharge and initial 
manifestations of his hip disability.  A 
complete rationale for any opinion 
offered should be included.

2.  The RO should schedule the veteran 
for an examination to determine the 
extent of his right knee disability.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should conduct range of motion testing 
and all other appropriate testing 
including X-rays, if indicated.  The 
examiner should determine if there is 
instability, recurrent subluxation, or 
other limitation of the right knee.  
Additionally, the examiner is requested 
to offer an opinion as to the functional 
limitation caused by pain in the 
veteran's right knee, including during 
flare-ups and including any pain that 
radiates.  The examiner should describe 
any anatomical changes or functional 
loss, including the inability to perform 
normal working movements with normal 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness and document all objective 
evidence of these symptoms.  The examiner 
is requested to provide an opinion as to 
the degree of functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  To the extent possible, 
the examiner should attempt to portray 
the above referenced findings concerning 
functional loss in terms of additional 
loss of motion of the right knee.  See, 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2004), 
DeLuca v. Brown, 8 Vet.App. 202, at 204-
206, 208 (1995).  A complete rationale 
for the opinions given should be 
provided.  The examiner must address the 
issue of additional limitation due to 
pain.  The examiner should review the 
reports of the VA examinations in July 
2002, December 2002 and October 2004 and 
should attempt to reconcile those 
reports. 

4.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




